Response To Amendments/Arguments
Applicant’s arguments with respect to claims 1 – 4, 10 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Tetsuno et al. (JP2014096667).
Regarding claim 1, Tetsuno et al. disclose a radio frequency module (fig. 1) comprising: a first substrate (2, figs. 1a, 1b) having a first principal surface and a second principal surface on an opposite side to the first principal surface; a signal terminal (7, fig. 1b; paragraph (0022) that is provided on the first principal surface and through which a signal is transmitted to and received from an external circuit; a power supply terminal (6, fig. 1a) that is provided on the second principal surface and is supplied with a power supply signal; an antenna (3, fig. 1a; paragraph 0024); and a radio frequency electronic component (4, fig. 1a) that is electrically connected to the signal terminal, the power supply terminal and the antenna, and that controls transmission and reception of the antenna based on the signal and the power supply signal, wherein the antenna and the radio frequency electronic component are provided on a side opposite to the power supply terminal with respect to the first substrate (paragraph 0024) but does not specifically disclose a radio frequency module where at least one of the antenna or radio frequency component is provided on a different surface than the power supply terminal. However, Tetsuno et al.’s radio frequency, as disclosed, would perform the same function as the claimed invention as the claimed invention (see fig. 1; paragraph 0024). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that Tetsuno et al.’s device would work equally well as the claimed invention and an artisan in the art would equate both the invention.  



Regarding claim 2, Tetsuno et al. disclose a radio frequency module (fig. 1), further comprising: a plurality of ground terminals provided on the second principal surface of the first substrate and connected to a ground, 42wherein the power supply terminal  (6, fig. 1a) is disposed between two of the plurality of ground terminals adjacent to each other (paragraphs 0022, 0027).
  Regarding claim 3, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna and the radio frequency electronic component are provided on the first principal surface of the first substrate, the radio frequency electronic component and the signal terminal are electrically connected via a first signal path provided in the first substrate, and the radio frequency electronic component (4, fig. 1a)  and the power supply terminal (6, fig. 1a; paragraph 0027) are electrically connected via a power supply signal path, which passes through the first substrate and having a first end disposed on the first principal surface and a second end disposed on the second principal surface (fig. 1a).  
Regarding claim 4, Tetsuno et al. disclose a radio frequency module (fig. 1) wherein the antenna and the radio frequency electronic component are provided on the first principal surface of the first substrate (2, figs. 1a, b), the radio frequency electronic component (4, fig. 1a)  and the signal terminal are electrically connected via a first signal path provided in the first substrate, and the radio frequency electronic component and the power 43supply terminal (6, fig. 1a; paragraph 0027) are electrically connected via a power supply signal path, which passes through the first substrate and having a first end disposed on the first principal surface and a second end disposed on the second principal surface (paragraph 0024).  
Regarding claim 10, Tetsuno et al. disclose a radio frequency module (fig. 1) wherein the first substrate includes a first section and a third section that are flat plate-shaped, and a second section that is provided between the first section and the third section, and that is thinner than the first section, the first substrate is bent at the second section, the radio frequency electronic component (4, fig. 1a)  and the signal terminal are provided on the first principal surface of the first section, the power supply terminal I (6, fig. 1a; paragraph 0027)  provided on the second 46principal surface of the first section, and the antenna is provided on a third principal surface of the third section (fig. 1a).  
Regarding claim 11, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna (3, fig. 1a; paragraph 0024) is provided on the first principal surface of the first section.  
Regarding claim 12, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the antenna (3, fig. 1a; paragraph 0024) is an array antenna in which a plurality of radiation elements is arranged, and each of the plurality of radiation elements is connected to the radio frequency electronic component via a second signal path (fig. 1).
  Regarding claim 13, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the plurality of radiation elements is arranged in a matrix shape (fig. 1).  
Regarding claim 14, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the plurality of radiation elements is arranged in an X-direction along one side of the first substrate and in a Y- 47direction that is orthogonal to the X-direction (figs. 1a-b).  
 	Regarding claim 15, Tetsuno et al. discloses a communication device (figs. 1a-b) comprising: the radio frequency module according to and a baseband module connected to the signal terminal via a cable (figs. 1a-b).  
Regarding claim 16, Tetsuno et al. discloses a communication device (figs. 1a-b) comprising: the radio frequency module according to Claim 5; and a baseband module connected to the signal terminal via a cable (figs. 1a-b).  
.  Regarding claim 17, Tetsuno et al. disclose a radio frequency module (fig. 1), further comprising a first ground layer provided in an inner layer of the first substrate (figs. 1a-b).  
  Regarding claim 18, Tetsuno et al. disclose a radio frequency module (fig. 1), further comprising a second ground layer provided on the second principal surface of the first substrate (figs. 1a-b).  
Regarding claim 19, Tetsuno et al. disclose a radio frequency module (fig. 1), 48wherein the second ground layer is arranged between the signal terminal and the power supply terminal (figs. 1a-b).  
  Regarding claim 20, Tetsuno et al. disclose a radio frequency module (fig. 1), wherein the first ground layer and the second ground layer are connected via a via (figs. 1a-b).  


Allowable Subject Matter
Claims 5 – 9 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845